Case: 6:20-cv-00024-DLB Doc #: 14 Filed: 03/19/21 Page: 1 of 10 - Page ID#: 1409




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                    AT LONDON

CIVIL ACTION NO. 20-24-DLB

TIMOTHY L. TYSON                                                                    PLAINTIFF


v.                       MEMORANDUM OPINION AND ORDER


ANDREW SAUL, Commissioner
of the Social Security Administration                                            DEFENDANT

                         * *   * *   * *   * *       * *   * *   * *   * *

       This matter is before the Court on Plaintiff Timothy Tyson’s Motion for Summary

Judgment, (Doc. # 10), pursuant to 42 U.S.C. § 405(g), which allows Mr. Tyson to obtain

judicial review of an administrative decision by the Commissioner of Social Security.

Defendant Andrew Saul, Commissioner of the Social Security Administration, filed a

Cross Motion for Summary Judgment. (Doc. # 13). The Court, having reviewed the

administrative record and the parties’ motions, and for the reasons set forth herein,

affirms the Commissioner’s decision.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       On July 5, 2017, Plaintiff Timothy Tyson filed an application for Disability Insurance

Benefits under Title II and Part A of Title XVIII, alleging disability as of January 1, 2013.

(Tr. 283). At the onset of alleged disability that rendered Plaintiff unable to work, he was

forty-two years old. (Id.). Plaintiff’s application under Title II was denied initially on August

15, 2017, (Tr. 164, 181-182), and was denied upon reconsideration on October 26, 2017,

(Tr. 183, 207).    At Plaintiff’s request, (Tr. 222-223), an administrative hearing was



                                                 1
Case: 6:20-cv-00024-DLB Doc #: 14 Filed: 03/19/21 Page: 2 of 10 - Page ID#: 1410




conducted, (Tr. 136-163), and on March 15, 2019, Administrative Law Judge (“ALJ”)

Joyce Francis found that Plaintiff was not disabled under the Social Security Act and,

therefore, not entitled to benefits. (Tr. 113-135). The decision became the final decision

of the Commissioner on December 26, 2019 when the Appeals Council denied Plaintiff’s

request for review. (Tr. 1-7).

II.    DISCUSSION

       A.     Standard of Review

       Judicial review of the Commissioner’s decision is restricted to determining whether

it is supported by substantial evidence and was made pursuant to proper legal standards.

See Colvin v. Barnhart, 475 F.3d 727, 729-30 (6th Cir. 2007) (citing Walters v. Comm’r of

Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997)). “Substantial evidence” is defined as “more

than a scintilla of evidence but less than a preponderance; it is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Sec’y of

Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citing Kirk v. Sec’y of Health &

Human Servs., 667 F.2d 524, 535 (6th Cir. 1981)). Courts are not to conduct a de novo

review, resolve conflicts in the evidence, or make credibility determinations. Id. (citing

Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989); Garner

v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).         Rather, the Court must affirm the

Commissioner’s decision as long as it is supported by substantial evidence, even if the

Court might have decided the case differently. Her v. Comm’r of Soc. Sec., 203 F.3d 388,

389-90 (6th Cir. 1999) (citing Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). In

other words, if supported by substantial evidence, the Commissioner’s findings must be

affirmed even if there is evidence favoring Plaintiff’s side. Id.; see also Listenbee v. Sec’y



                                              2
Case: 6:20-cv-00024-DLB Doc #: 14 Filed: 03/19/21 Page: 3 of 10 - Page ID#: 1411




of Health & Human Servs., 846 F.2d 345, 349 (6th Cir. 1988). In determining whether the

Commissioner’s conclusion is supported by substantial evidence, courts “must examine

the administrative record as a whole.” Cutlip, 25 F.3d at 286.

       B.      The ALJ’s Determination

       To determine disability, an ALJ conducts a five-step analysis. Walters, 127 F.3d

at 529.     Under Step One, the ALJ considers whether the claimant is engaged in

substantial gainful activity; Step Two, whether any of the claimant’s impairments, alone

or in combination, are “severe”; Step Three, whether the impairments meet or equal a

listing in the Listing of Impairments; Step Four, whether the claimant can still perform his

past relevant work; and Step Five, whether a significant number of other jobs exist in the

national economy that the claimant can perform. See id. (citing 20 C.F.R. § 404.1520).

The burden of proof rests with the claimant for Steps One through Four. Jones v. Comm’r

of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003) (citing Bowen v. Yuckert, 482 U.S. 137,

146 n.5 (1987)). At Step Five, the burden of proof “shifts to the Commissioner to identify

a significant number of jobs in the economy that accommodate the claimant’s residual

functional capacity.” Id. (citing Bowen, 482 U.S. at 146 n.5).

       Here, at Step One, the ALJ found that Plaintiff had not engaged in substantial

gainful activity after January 1, 2013—the alleged onset date of his disability. (Tr. 118).

At Step Two, the ALJ determined that Plaintiff has the following severe impairments:

anxiety, depression, degenerative disc disease, peripheral neuropathy, and right shoulder

arthroscopy. (Id.). However, the ALJ found that Plaintiff’s following impairments were not

severe: restless leg syndrome, sleep apnea, or colitis, as these conditions did “no more

than minimally limit the performance of basic work activity.” (Tr. 118-119). Additionally,



                                             3
Case: 6:20-cv-00024-DLB Doc #: 14 Filed: 03/19/21 Page: 4 of 10 - Page ID#: 1412




the ALJ found that Plaintiff has the following mild impairments: understanding,

remembering, or applying information, interacting with others, concentrating, persisting,

or maintaining pace, and adapting or managing oneself. (Id.). At Step Three, the ALJ

determined that Plaintiff does not have any impairment or combination of impairments

that meet or medically equal the severity of any of the listed impairments in 20 C.F.R. §

404, Subpart P, Appendix 1. (Tr. 119).

       The ALJ then found that Plaintiff possesses the residual functional capacity

(“RFC”) to perform “light work” as outlined in 20 C.F.R. §§ 404.1567(b), with the following

limitations:

       [The claimant] can frequently climb ramps and stairs; can occasionally climb
       ladders, ropes, or scaffolds; can occasionally stoop, kneel, crouch, and
       crawl; can frequently reach overhead bilaterally; can frequently be exposed
       to vibration; can frequently be exposed to dust, odors, fumes, and
       pulmonary irritants; and can frequently be exposed to unprotected heights
       or dangerous, moving machinery. He can understand and remember
       simple instructions; can sustain attention and concentration to complete
       simply tasks; interact frequently with supervisors and coworkers and can
       occasionally interact with the public; and can adapt to routine work
       conditions and occasional workplace changes that are gradually introduced.

(Tr. 121). Ultimately, the ALJ concluded at Step Four that Plaintiff’s RFC precludes

Plaintiff from performing his past relevant work as a driver/sales representative. (Tr. 125).

       Finally, at Step Five, the ALJ determined that numerous other jobs exist in the

national economy that Plaintiff can perform. (Id.). Based on the opinion of a vocational

expert, the ALJ found that Plaintiff could engage in the following occupations:

inspector/tester, assembler, and packer. (Tr. 126). Accordingly, the ALJ concluded that

Plaintiff was not disabled as defined by the Social Security Act at any time after January

1, 2013. (Id.).




                                             4
Case: 6:20-cv-00024-DLB Doc #: 14 Filed: 03/19/21 Page: 5 of 10 - Page ID#: 1413




       C.      Analysis

       In Plaintiff’s Memorandum in Support of his Motion for Summary Judgment, he

argues that the ALJ’s determination of his RFC was not supported by substantial evidence

in the record because the ALJ improperly relied on the information provided by a non-

treating physician, and did not properly consider the opinions of Tyson’s treating

physicians. (Doc. # 11 at 6-8). The Court disagrees.

       Tyson asserts that he has severe impairments that “eliminate” his ability to work.

(Id. at 7). In support of this argument, Tyson points to his treating nurse practitioner,

Ramona Boyd, his treating orthopedist, Dr. Wallace Huff, and his treating physician, Dr.

Joe Smiddy, who all opined that Tyson’s limitations prevented him from working, at least

to a certain degree. (Id. at 6-8). Plaintiff argues that the ALJ should not have given

controlling weight to the non-treating physicians’ opinions, specifically the findings of the

state agency physician, Dr. Jack Reed, and state agency psychologists, Dr. Ilze Sillers,

and Dr. Ed Ross.1 (Id.). Specifically, Plaintiff relies on 20 C.F.R. § 404.1527, which

unfortunately for Plaintiff, only governs claims filed before March 27, 2017. In the instant

case, Plaintiff filed his claim with the Social Security Administration on July 5, 2017. (Tr.

283). Therefore, as pointed out by the Commissioner, the new regulation, found in 20

C.F.R. § 404.1520c, applies. (See Doc. # 13 at 5). At face value, the new regulation

moots Plaintiff’s arguments that his physicians’ opinions deserved more deference. See

Mazza v. Saul, No. 19-CV-1724, 2020 WL 6909308, at *4 (E.D. Wisc. Nov. 24, 2020)

(“Although [claimant] phrases [his] argument in terms of the ‘weight’ the ALJ gave to [a

medical source’s] opinions, the Social Security Administration has abandoned this


1        While the non-treating physicians were not specifically named in Plaintiff’s brief, they are
identified in the administrative record provided to the Court. (See Tr. 171-172, 200-204).

                                                 5
Case: 6:20-cv-00024-DLB Doc #: 14 Filed: 03/19/21 Page: 6 of 10 - Page ID#: 1414




framework.”). Instead, as long as the ALJ considered the record as a whole and her

decision was supported by substantial evidence, the Court must affirm. See Her, 203

F.3d at 389-90 (citing Key, 109 F.3d at 273).

       Residual functional capacity refers to “the most [a claimant] can still do despite

[his] limitations” and should be assessed “based on all the relevant evidence in [the] case

record.” 20 C.F.R. § 404.1545(a)(1). In determining a Plaintiff’s RFC, an ALJ should

consider “all of the relevant medical and other evidence” and “statements about what

[claimant] can still do that have been provided by medical sources.”           20 C.F.R. §

404.1545(a)(3). As to medical opinions specifically, the agency “will not defer or give any

specific evidentiary weight, including controlling weight, to any medical opinion(s) or prior

administrative medical finding(s), including those from [claimant’s] medical sources.” 20

C.F.R. § 404.1520c(a).       Further, the following factors are relevant to an ALJ’s

consideration of medical opinions: supportability, consistency, relationship with the

claimant, specialization, and other factors. 20 C.F.R. § 404.1520c(c)(1)-(5). Relevant

here are the two “most important factors”: supportability, “[t]he more relevant the objective

medical evidence and supporting explanations presented by a medical source are to

support his or her medical opinion(s) . . . the more persuasive the medical opinions . . .

will be,” and consistency, “[t]he more consistent a medical opinion(s) . . . is with the

evidence from other medical sources and nonmedical sources in the claim, the more

persuasive the medical opinion(s) . . . will be.” Id. § (c)(1)-(2). Although the ALJ is

required to consider all the factors listed in 20 C.F.R. § 404.1520c(c)(1)-(5), she must only

“explain how [she] considered the supportability and consistency factors in determining

the persuasiveness of the medical source’s opinion.” Gower v. Saul, No. 4:19-CV-00058,



                                             6
Case: 6:20-cv-00024-DLB Doc #: 14 Filed: 03/19/21 Page: 7 of 10 - Page ID#: 1415




2020 WL 1151069, at *4 (W.D. Ky. Mar. 3, 2020); Mazza, 2020 WL 6909308, at *5 (“[the

ALJ] need only explain how she considered supportability and consistency.”) (citing 20

C.F.R. §§ 404.1520c(b)(2) and 416.920c(b)(2)).2

        The ALJ discussed her findings regarding Plaintiff’s medical records, including

opinions from his treating physicians and nurse, as well as the findings of the state agency

physician and psychologists. (Tr. 122-125). The ALJ determined that Dr. Sillers’s and

Dr. Ross’s mental functional analyses were persuasive “because findings of no more than

‘moderate’ mental limitations are consistent with the conservative treatment record.” (Tr.

124). Further, the ALJ found Dr. Reed’s opinion providing that Tyson can perform light

work highly persuasive due to his “program experience, substantial consistency with the

record of clinical findings, and supporting explanation/rationale.” (Id.). As to the opinions

of Nurse Boyd, Dr. Smiddy, and Dr. Huff, the ALJ noted that the opinions “offer conclusory

statements about the claimant’s health and permanent disability . . . and are otherwise

unpersuasive because the medical evidence and reported activities of daily living

discussed – to include raising a teenage daughter as a de facto single parent while also

driving 3½ hours each way on weekends to see his wife – do not support such spartan

assessments.” (Tr. 125).

        As to Plaintiff’s specific allegation that the ALJ did not properly consider his treating

source opinions, and therefore the RFC was not supported by substantial evidence, the

Court disagrees. First, as noted above, treating source opinions are no longer entitled to



2         20 C.F.R. § 404.920c states in relevant part as follows: “[w]e may, but are not required to,
explain how we considered the other most persuasive factors in paragraphs (c)(3) through (c)(5)
[i.e. relationship with the claimant, specialization, and other factors] of this section, as appropriate,
when we articulate how we consider medical opinions and prior administrative medical findings in
your case record.”

                                                   7
Case: 6:20-cv-00024-DLB Doc #: 14 Filed: 03/19/21 Page: 8 of 10 - Page ID#: 1416




any special weight. Supra Part II.C. ¶ 2. Second, the ALJ properly weighed the medical

opinions in accordance with the new regulation. See 20 C.F.R. § 404.1520c. The ALJ

found that the state agency psychologists’ opinions were persuasive because they were

consistent with the record. (Tr. 124). This finding goes to the “consistency” factor, which

dictates that the more consistent a medical source’s findings are with evidence from other

medical and non-medical sources, the more persuasive they will be.               20 C.F.R. §

404.1520c(c)(2). As to the state agency physician, Dr. Reed, the ALJ found his opinion

highly persuasive because it was both consistent with the record and supported by

objective medical evidence and his explanation. (Tr. 124). The regulation in 20 C.F.R.

§ 404.1520c(c)(1) regarding “supportability” of a medical opinion provides that the ALJ

must evaluate the amount of objective evidence and number of explanations provided by

the medical source to support his or her opinion. Because Dr. Reed’s opinion discussed

the evidence in detail and explained why Plaintiff’s treating nurse’s opinion was

unsupported by evidence, the ALJ found it highly persuasive under the “supportability”

factor. (Tr. 124, 198-202).

       The ALJ properly declined to rely upon the medical opinions of Plaintiff’s

physicians and nurse because she found those opinions to be conclusory and

inconsistent with the record. (Tr. 125). Regarding Plaintiff’s ability to function on the level

necessary to support his daily activities, the ALJ determined that the opinions of Plaintiff’s

treating medical personnel were unsupported by the evidence. (Tr. 125). Moreover, the

opinions of Plaintiff’s physicians were inconsistent with other medical sources, including

Dr. Reed’s opinion. Although the ALJ did not discuss the other factors found in 20 C.F.R.

§ 404.1527c(c)(1)-(5), she was not required too. See Mazza, 2020 WL 6909308, at *5;



                                              8
Case: 6:20-cv-00024-DLB Doc #: 14 Filed: 03/19/21 Page: 9 of 10 - Page ID#: 1417




20 C.F.R. § 416.920c(b)(2). Because the ALJ’s decision was consistent with 20 C.F.R.

§ 404.1520c, the ALJ properly considered the medical opinions of Plaintiff’s treating

sources and the state agency physicians.

       Further, in reviewing an appeal from the Social Security Administration’s decision,

the Court is required to accept the ALJ’s decision as long as it is supported by substantial

evidence. See Her, 203 F.3d at 389-90 (citing Key, 109 F.3d at 273). Plaintiff’s argument

is simple—the ALJ should have found opinions by the Plaintiff’s medical providers more

persuasive than the opinions of the state agency medical providers. (See Doc. # 11 at

8). However, the Court does not review the case de novo, and thus cannot resolve

conflicts in the evidence or decide questions of credibility. Cutlip, 25 F.3d at 286 (citing

Brainard, 889 F.2d at 681). The ALJ has “the enormous task of making sense of the

record, reconciling conflicting medical opinions and evidence, and weighing the credibility

of [the claimant’s] subjective complaints,” and therefore the “Court’s review is limited to

whether [the ALJ] relied on evidence that ‘a reasonable mind might accept as adequate

to support a conclusion.’” Gladson v. Saul, No. 6:20-064, 2020 WL 6689196, at *8 (E.D.

Ky. Nov. 12, 2020) (quoting Buxton v. Halter, 245 F.3d 762, 775 (6th Cir. 2001)).

Therefore, the Court declines to reweigh the evidence already evaluated by the ALJ, as

she used the correct regulations to inform her opinion and provided substantial evidence

supporting her decision to rely on the state agency physicians instead of Plaintiff’s own

medical providers.




                                             9
Case: 6:20-cv-00024-DLB Doc #: 14 Filed: 03/19/21 Page: 10 of 10 - Page ID#: 1418




III.   CONCLUSION

       Accordingly, for the reasons stated herein, IT IS ORDERED as follows:

       (1)   The decision of the Commissioner is supported by substantial evidence and

is hereby AFFIRMED;

       (2)   Plaintiff’s Motion for Summary Judgment (Doc. # 10) is hereby DENIED;

       (3)   The Commissioner’s Motion for Summary Judgment (Doc. # 13) is hereby

GRANTED;

       (4)   This civil action is hereby DISMISSED and STRICKEN from the Court’s

active docket; and

       (5)   A Judgment in favor of Defendant Commissioner will be entered

contemporaneously herewith.

       This 19th day of March, 2021.




J:\DATA\SocialSecurity\MOOs\London\20-24 Tyson MOO.docx




                                          10
